Citation Nr: 1513451	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder, not otherwise specified (claimed as an adjustment disorder).

3.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This case has since been transferred to the Seattle, Washington VARO.  

The Veteran testified before the undersigned at a March 2014 hearing at the RO.  A transcript has been associated with the file.  At his March 2014 hearing, the Veteran submitted additional evidence in the form of a lay statement from his friend, D.S.  He waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder and chest pains are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

At the March 5, 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his accredited representative, withdrew the appeal as to the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Either an appellant or his or her authorized representative may request withdrawal. 38 C.F.R. § 20.204 (2014).

At the March 5, 2014, Board hearing, prior to the promulgation of a decision in this case, the Veteran, through his accredited representative, withdrew the appeal as to the issue of entitlement to service connection for bilateral hearing loss.  With regard to this claim, there remains no allegation of error of fact or law for appellate consideration.  As the withdrawal appears in the hearing transcript and has been reduced to writing, this claim has been properly withdrawn and is no longer before the Board.  Accordingly, the Board does not have jurisdiction to review it and it must be dismissed.




ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder and for chest pains.  The Board finds that additional development on the claims is warranted in order to obtain outstanding VA medical records and for a VA examination. 

The AMC should obtain all outstanding VA medical treatment records relating to the Veteran's psychiatric treatment and complaints of chest pain.  At the March 2014 Travel Board Hearing, the Veteran stated that he began receiving treatment at the Salt Lake City, Utah VA Health Care System in 2012 or 2013.  However, the file contains only treatment records from the Puget Sound Health Care System in Seattle, Washington.  The RO should request copies of outstanding VA medical treatment records regarding psychiatric treatment and complaints of chest pain from January 2012 to present, from the Salt Lake City, Utah VA Health Care System.  

Furthermore, the Board finds that the Veteran is entitled to a VA examination for his claimed acquired chest pains.  The Veteran's service treatment records show that in November 1999, the Veteran complained of tightness in his chest area.  The note indicated the Veteran was lifting boxes and carbon dioxide bottles, and denied having experienced those symptoms ever before.  The record also stated the Veteran denied knowledge of a family history of heart problems.  The diagnostic assessment listed costochondritis and prescribed Motrin for the following 7 days.  At his March 2014 Board hearing, the Veteran testified that he felt his chest pains were symptomatic of anxiety attacks.

The Veteran should also be scheduled for a VA examination for his claimed psychiatric disorder.  VA treatment records show the Veteran was diagnosed with general anxiety disorder and depressive disorder not otherwise specified (NOS).  In January 2014 treatment records, the Veteran described 10 to 12 years of depressed mood and anxiety in the form of panic attacks, sleep disturbance, social anxiety and isolation, which he noted began during active duty.  He reported being publicly humiliated and his personal effects trashed by order of the Chief.  He further reported being the object of denigration and derision on the ship, where he was called "dirtbag."  He stated this haunted and tortured him ever since.

In March 2014, the Veteran's friend, D.S., submitted a statement on the Veteran's behalf.  D.S. stated he had known the Veteran for more than 16 years.  He described an incident in service in which the senior chief came into the sleeping berthing and went to the Veteran's area.  D.S. stated that this struck him as strange, so he asked the chief what was wrong, to which the chief replied "look at this s---."  The chief then proceeded to pull the Veteran's personal items out of the rack, and instructed D.S. not to clean it up.  D.S. stated the items were moved into the common area, and others returning from shift had to step over the Veteran's personal items.  D.S. stated that when the Veteran returned and saw what happened, he looked shocked, was embarrassed and cried briefly.  D.S. stated that the chief then returned with a stick and was teasing the Veteran and laughing, while digging through the Veteran's things as the Veteran attempted to collect his personal items.  D.S. recalled that for some time afterwards the Veteran was confused and sad.

In light of the Veteran's testimony, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for an acquired psychiatric disorder and for chest pains, to include costochondritis.  The examiner should offer an opinion as to whether the Veteran currently has a diagnosis of costochondritis or any other condition related to the Veteran's complaints of chest pain, and, if so, whether it is related to service, specifically the November 1999 instance of in-service treatment for tightness in the chest.  The examiner should also offer an opinion as to whether the Veteran's diagnosed anxiety disorder and depressive disorder are related to service, to include the Veteran and his friend D.S.'s accounts of the Veteran's humiliation and denigration in service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA psychiatric treatment and complaints of chest pain not currently in the claims folder, to include copies of all records from the Salt Lake City, Utah VA Health Care System dated January 2012 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Thereafter, schedule a VA examination to address the Veteran's claimed acquired psychiatric disorder and chest pains, to include costochondritis.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 
	
a.  Whether the Veteran's diagnosed generalized anxiety disorder and depressive disorder not otherwise specified are at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the lay statements of the Veteran and his friend while in service, D.S., regarding an incident in service in which the Veteran's chief threw the Veteran's personal belongings on the floor of the common area and publicly teased him, and that the Veteran had experienced depression and social anxiety since that time.  (see January 2014 VA treatment notes, March 2014 statement from D.S., March 2014 Board hearing).

b.  Whether the Veteran has a current diagnosis of costochondritis or any other condition related to the Veteran's complaints of chest pain.

c.  If the answer to (b) is "Yes", whether the Veteran's costochondritis or other diagnosed condition is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the in-service complaints chest tightness and diagnosis of costochondritis in November 1999, as well as the Veteran's testimony that he continued to experience chest pain since service (see March 2014 Board Hearing).

d.  If the answer to (a) is "Yes" and the answer to (c) is "No", is it at least as likely as not (50 percent probability or greater) that the Veteran's costochondritis or other diagnosed condition was caused by the Veteran's diagnosed generalized anxiety disorder and depressive disorder not otherwise specified?  In answering this question, the examiner is asked to discuss the Veteran's contention that his chest pains are symptomatic of his anxiety (see March 2014 Board hearing).

e.  If the answer to (a) is "Yes" and the answer to (d) is "No", is it at least as likely as not (50 percent probability or greater) that the Veteran's costochondritis or other diagnosed condition was aggravated (permanently worsened) by the Veteran's diagnosed generalized anxiety disorder and depressive disorder not otherwise specified?

3.  Then, the AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


